Appeal from an order of the Family Court of Montgomery County, entered August 18, 1978. The appellant applied to Family Court for the modification of prior orders of the court, entered September 17, 1976 and February 1, 1978, which had respectively ordered the appellant to stay away from the former marital residence of the parties and extended the respondent’s exclusive possession of the residence. Specifically, the appellant alleged that he now needed the use of a barn located near the house for business purposes. The Family Court noted that it had previously held that the cases of Hicklañd v Hickland (39 NY2d 1) and Bernstein v Bernstein (36 AD2d 620) were factually inapposite. The record does not conclusively establish any prior or present necessity for the use of the premises by the appellant and as the Family Court found: "I fail to find where there has been any evidence showing a change in circumstances from the last order of this court which would require or warrant modification of the order of this court.” Order affirmed, with costs. Mahoney, P. J., Greenblott, Kane, Main and Herlihy, JJ., concur.